Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 1 of 14 PAGEID #: 1918




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BENTON BENALCAZAR, et al.,                           :
                                                     :    Case No. 2:18-cv-01805
               Plaintiffs,                           :
                                                     :    JUDGE ALGENON L. MARBLEY
       v.                                            :
                                                     :    Magistrate Judge Deavers
GENOA TOWNSHIP, OHIO                                 :
                                                     :
                                                     :
               Defendant.                            :


                                     OPINION & ORDER

                                      I. INTRODUCTION

       This matter is before the Court on Movants/Intervenors GTRRD, Inc. and Luke and Janine

Schroeder’s Motion to Dismiss. Doc. 52. The Court permitted the Movants to intervene in this

case for the limited purpose of challenging the sufficiency of Plaintiffs’ Complaint.

       Also pending before the Court is Plaintiffs and Defendant’s Joint Motion for Approval of

Consent Decree. Doc. 38. The Court will resolve these Motions without a hearing due to the

COVID-19 pandemic. For the reasons set forth below, the Court GRANTS IN PART and

DENIES IN PART Intervenors’ Motion to Dismiss [#52] and GRANTS the Joint Motion for

Approval of Consent Decree [#38].

                                      II. BACKGROUND

       Plaintiffs Benton and Katherine Benalcazar own property located in Genoa Township,

Ohio. Their property consists of approximately forty-three acres of land. On April 9, 2018, the

Genoa Township Board of Trustees approved Plaintiffs’ application to re-zone their property from




                                                 1
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 2 of 14 PAGEID #: 1919




a Rural Residential property to a Planned Residential Development.1 The Board also approved

Plaintiffs’ preliminary development plan for their property, which proposed the construction of

sixty-four single family homes.

       After the Trustees approved Plaintiffs’ application to re-zone their property, members of

the public circulated a petition, seeking a referendum under Ohio Revised Code § 519.12(H) to

restore Plaintiffs’ property to its original Rural Residential zoning designation. This referendum

made its way onto the November 2018 ballot and passed by a majority vote. Consequently,

Plaintiffs’ property was never re-zoned to a Planned Residential Development.

       Following the November 2018 vote, Plaintiffs filed this action against Defendant Genoa

Township, Ohio, asserting two causes of action: (1) Deprivation of Property and Liberty Interests

Without Due Process of Law, in violation of 42 U.S.C. § 1983; and (2) Unequal Protection of the

Law, in violation of 42 U.S.C. § 1983. Plaintiffs also sought a Declaratory Judgment that

subjecting their property to a Rural Residential zoning designation was unconstitutional. On June

17, 2019, the parties participated in a lengthy mediation, with settlement discussions continuing

for several months thereafter. This resulted in the parties filing a Proposed Consent Decree

pursuant to O.R.C. 505.07 which, if approved by the Court, would re-zone Plaintiffs’ property to

a Planned Residential Development over the objections of the referendum voters.

       Movants have now intervened in this action to challenge the sufficiency of Plaintiffs’

Complaint, claiming no actual case or controversy exists and that this suit is merely an attempt to

supplant the will of the voters.




1
 Under O.R.C. § 519.12(H), Plaintiff’s zoning change would become effective after thirty days,
unless challenged by a voter petition.

                                                2
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 3 of 14 PAGEID #: 1920




                                     III. STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b) provides for the dismissal of a complaint for, among

other things, lack of subject-matter jurisdiction and a failure to state a claim upon which relief can

be granted. Fed. R. Civ. P. 12(b)(1) & (6). To survive a motion to dismiss for a failure to state a

claim, “the plaintiff must allege facts that, if accepted as true, are sufficient to raise a right to relief

above the speculative level and to state a claim to relief that is plausible on its face.” Hensley Mfg.

v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555, 570 (2007)) (internal quotations omitted). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949 (2009)). And although the court “must accept all well-pleaded factual allegations in the

complaint as true,” the court “need not accept as true a legal conclusion couched as a factual

allegation.” Id. (quoting Twombly, 550 U.S. at 555) (internal quotations omitted).

                                            IV. ANALYSIS

        Intervenors move to dismiss Plaintiffs’ Complaint for a lack of subject-matter jurisdiction

and a failure to state a claim upon which relief can be granted. The Court will address each ground

for dismissal, in turn, below.

                     A. Whether the Court has Subject-Matter Jurisdiction

        As a threshold matter, it appears Intervenors challenge whether Plaintiffs have standing to

bring the claims alleged in their Complaint. To establish standing, a plaintiff must satisfy three

elements: “(1) an injury in fact that is concrete and particularized; (2) a connection between the

injury and the conduct at issue—the injury must be fairly traceable to the defendant’s action; and

(3) [a] likelihood that the injury would be redressed by a favorable decision of the Court.”



                                                     3
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 4 of 14 PAGEID #: 1921




Courtney v. Smith, 297 F.3d 455, 459 (6th Cir. 2002) (quoting Blachy v. Butcher, 221 F.3d 896,

909 (6th Cir. 2000)). These elements are easily satisfied here.

       First, Plaintiffs assert that they have been injured by their inability to develop their property

under current zoning restrictions. Second, this injury is the result of Defendant, through the voter

referendum, maintaining Plaintiff’s property as a Rural Residential property. See City of Eastlake

v. Forest City Enters., Inc., 426 U.S. 668, 678 (1976) (“A referendum . . . is the city itself

legislating through its voters an exercise by the voters of their traditional right through direct

legislation to override the views of their elected representatives as to what serves the public

interest.”). Third, the Court could redress this injury by approving the parties’ Proposed Consent

Decree, which would remove any impediments to the development of Plaintiffs’ property.

       Additionally, the Court has subject-matter jurisdiction over this § 1983 action pursuant to

28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.”) and 28 U.S.C. § 1343(a)(3) (“The

district courts shall have original jurisdiction of any civil action authorized by law to be

commenced by any person . . . [t]o redress the deprivation, under color of any State law, statute,

ordinance, regulation, custom or usage, of any right, privilege or immunity secured by the

Constitution of the United States or by any Act of Congress providing for equal rights of citizens

or of all persons within the jurisdiction of the United States[.]”). Intervenors’ arguments to the

contrary are, therefore, without merit.

                    B. Whether Plaintiffs have Stated a Cognizable Claim

       Alternatively, Intervenors argue that the Court should dismiss Plaintiffs’ Complaint for a

failure to state a claim upon which relief can be granted. First, Intervenors contend that Plaintiffs

have no constitutionally protected property interest in the development that they seek, and further,



                                                  4
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 5 of 14 PAGEID #: 1922




have not been denied due process under the law. Second, Intervenors maintain that Plaintiffs have

not been subjected to unequal treatment under the law. Finally, Intervenors assert that rendering

a declaratory judgment would be an inappropriate use of the Court’s discretion. The Court will

address each of these arguments, in turn, below.

                           1. Plaintiffs’ Due Process Claim (Count One)

        First, Intervenors, relying on the Sixth Circuit’s opinion in Kenney v. Blackwell, argue that

Plaintiffs’ due process claim must be dismissed because they have no protected property interest

in having their property re-zoned from a Rural Residential property to a Planned Residential

Development. 2000 WL 977368, at *3 (6th Cir. July 7, 2000) (“[W]e affirm the district court’s

finding that Kenney did not have a protected property interest in his requested zoning amendment

to support a due process claim.”). Plaintiffs concede that they have no protected property interest

in a particular zoning classification; rather, Plaintiffs argue that the protected property interest at

issue is the right to develop their property free from current zoning restrictions. In other words,

Plaintiffs maintain that they, as owners of their property, have a protected interest in the land itself.

But even framing the matter in this way, Plaintiffs must still establish that Genoa Township and/or

the voters lacked the discretion to deny Plaintiffs the ability to develop their land. See J-II Enters.,

LLC v. Bd. of Comm’rs of Warren Cty., Ohio, 135 F. App’x 804, 807 (6th Cir. 2005) (“[L]and

owners have no constitutionally protected interest in developing their land unless zoning

authorities lack discretion to deny the land owners permission to develop the land.”).

        To state a substantive due process claim in the context of zoning regulations, “a plaintiff

must establish that (1) a constitutionally protected property or liberty interest exists and (2) that

constitutionally protected interest has been deprived through arbitrary and capricious action.” Tri-

Corp Mgmt. Co. v. Praznik, 33 F. App’x 742, 747 (6th Cir. 2002). The Sixth Circuit applies an



                                                   5
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 6 of 14 PAGEID #: 1923




“entitlement test” to determine whether an alleged property right is protected by the Fourteenth

Amendment. Wedgewood Ltd. P’ship I. v. Twp. of Liberty, Ohio, 456 F. Supp. 2d 904, 931 (S.D.

Ohio) (Marbley, J.) (citing Andreano v. City of Westlake, 2005 WL 1506049, at *5 (6th Cir. June

23, 2005)). Under that test, a protectable property right exists only if a plaintiff has a “legitimate

claim of entitlement” or “justifiable expectation” in the approval of their development plan. Id.

(citing Triomphe Invs. v. City of Northwood, 49 F.3d 198, 202-03 (6th Cir. 1995)). Hence, if

Genoa Township has the discretionary authority to approve or deny Plaintiffs the right to develop

their property, then Plaintiffs would not have a constitutionally protected property interest in the

development of their land. See Silver v. Franklin Twp. Bd. of Zoning Appeals, 966 F.2d 1031,

1036 (6th Cir. 1992) (“If the Board had the discretion to deny Silver a conditional zoning certificate

for a condominium complex even if he complied with certain minimum, mandatory requirements,

then Silver would not have a ‘legitimate claim of entitlement’ or a ‘justifiable expectation’ in the

approval of his plan.”).

       Under the Genoa Township Zoning Resolution, the Board of Trustees has the discretion to

approve or deny a request to re-zone property which, in turn, determines whether a piece of land

can be developed:

       Pursuant to Ohio Revised Code Section 519.021(A), this District may be permitted upon
       application and approval of specific and detailed Final Development Plans and all shall
       require amendments to the official Zoning Map. Approval for Planned Development
       rezoning applications may be granted pursuant to ORC 519.12 only when the plan for the
       project complies with these regulations and promotes the general public health, safety,
       morals, and welfare and encourages the efficient use of land and resources, promotes
       greater efficiency in providing public and utility services and encourages innovation in the
       planning and building of the development.

Doc. 58 at 181 (Genoa Township Zoning Resolution, Article IX) (emphasis added). Furthermore,

even where the Board approves a re-zoning request, Ohio law grants the Township’s electorate the

discretion to override the Board’s decision:

                                                  6
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 7 of 14 PAGEID #: 1924




       The proposed amendment, if adopted by the board, shall become effective in thirty days
       after the date of its adoption, unless within thirty days after the adoption, there is presented
       to the board of township trustees a petition, signed by a number of registered electors
       residing in the unincorporated area of the township or part of that unincorporated area
       included in the zoning plan equal to not less than eight percent of the total vote cast for all
       candidates for governor in that area at the most recent general election at which a governor
       was elected, requesting the board of township trustees to submit the amendment to the
       electors of that area for approval or rejection at a special election to be held on the day of
       the next primary or general election that occurs at least ninety days after the petition is
       filed.

       ...

       No amendment for which such a referendum vote has been requested shall be put into effect
       unless a majority of the vote cast on the issue is in favor of the amendment.

O.R.C. § 519.12(H).

       Here, given that the Board of Trustees and the Township’s electorate have the discretion

to approve or deny a re-zoning request, Plaintiffs have no constitutionally protected property

interest in the development of their land. See Kenney, 2000 WL 977368 at *3 (affirming district

court’s finding that “while Kenney had a right to petition for an amendment, he had no entitlement

to that amendment since it was subject to a referendum under Ohio Rev. Code. § 519.12(H)”). Nor

does the prior approval of Plaintiffs’ preliminary development plan give them a protected property

interest in the development of their land, as their plan was contingent upon their property being re-

zoned to a Planned Residential Development. See O.R.C. § 519.021(A). Accordingly, Count One

of Plaintiffs’ Complaint is DISMISSED for a failure to state a claim upon which relief can be

granted.

                       2. Plaintiffs’ Equal Protection Claim (Count Two)

       Next, Intervenors contend that Plaintiffs’ Equal Protection claim must be dismissed

because all property owners seeking zoning amendments face the possibility of a referendum vote

under O.R.C. § 519.12(H).



                                                  7
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 8 of 14 PAGEID #: 1925




       The Equal Protection Clause “safeguards against the disparate treatment of similarly

situated individuals as a result of government action that either burdens a fundamental right, targets

a suspect class, or has no rational basis.” Paterek v. Vill. of Armada, Mich., 801 F.3d 630, 649

(6th Cir. 2015) (internal quotations and citation omitted). A class-of-one Equal Protection claim,

such as asserted here, is premised on the theory that Plaintiffs, due to animus, were treated

differently than similarly situated individuals. See id. at 649-50. To succeed on this type of claim,

Plaintiffs must allege either (1) disparate treatment from similarly situated individuals with no

rational basis for the difference, or (2) that the challenged conduct was motivated by animus or ill-

will. Id. at 650. Plaintiffs are proceeding under both theories.

       First, Plaintiffs claim that they were treated differently than similarly situated landowners

without a rational basis. Notably, Genoa Township has rezoned nearly 100 properties to Planned

Residential Developments. As four examples, Plaintiffs assert that Courtyards on Maxtown was

rezoned from a Rural Residential property to Planned Residential Development with a net density

of 3.12 units per net acre, that Courtyards on Tussic was rezoned with a net density of 4.75 units

per net acre, that Villas at Tussic was rezoned with a net density of 4.53 units per net acre, and that

Hawk’s Nest at the Highland Lakes subdivision was rezoned with a net density of 1.95 units per

net acre. By comparison, Plaintiffs’ development plan calls for only 1.89 units per net acre. See

Stebelton v. Bloom Twp. Bd. of Zoning Appeals, 2010 WL 1629868, at *4 (S.D. Ohio Apr. 21,

2010) (Marbley, J.) (finding allegations that plaintiffs were “singled out for adverse treatment”

and that “other, similarly situated people were treated more fairly” are sufficient to survive a

motion to dismiss); Oberer Land Developers, Ltd. v. Sugarcreek Twp., Ohio, 2020 WL 1466184,

at *8 (S.D. Ohio Mar. 26, 2020) (holding the determination of whether comparators are similarly

situated is “better addressed in a summary judgment motion where all relevant evidence



                                                  8
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 9 of 14 PAGEID #: 1926




concerning the circumstances surrounding the Township’s approval of these other developments

can be considered”).

        Notwithstanding the above, Intervenors suggest that these other properties do not provide

an adequate comparison because, unlike Plaintiffs’ property, the voters never pursued a

referendum against those properties. Stated differently, Intervenors argue that the properties

cannot be compared because different decision makers were involved in the ultimate zoning

decisions. In making this argument, however, Intervenors lend support to Plaintiffs’ point. Indeed,

if all property owners seeking zoning amendments face the possibility of a referendum vote, and

the voters pursued a referendum against Plaintiffs but not the other similarly situated property

owners, therein lies a genuine issue as to whether Plaintiffs were treated differently without a

rational basis.

        Alternatively, Intervenors argue that even if Plaintiffs were treated differently, the voters

had a rational basis for denying Plaintiffs’ re-zoning request, as evidenced by the various concerns

expressed at public meetings. But this argument goes to the merits of Plaintiffs’ claims, which is

not appropriate at the motion to dismiss stage. See id. (“[A]ny argument regarding the merits of

the Plaintiffs’ equal protection claim is not appropriate until the summary judgment stage.”). At

issue here is whether Plaintiffs’ have pled a cognizable Equal Protection claim. Plaintiffs have

met that minimal burden.

        As a second ground for their Equal Protection claim, Plaintiffs contend that the result of

the voter referendum was motivated by racial animus, evidenced by referendum proponents

referring to Mr. Benalcazar, who is of Arab descent, as “Mr. Benghazi,” and painting Plaintiffs as

outsiders, despite them having lived in the community for seventeen years. See United States v.

City of Birmingham, Mich., 538 F. Supp. 819, 828 (E.D. Mich. 1982) (“[W]hen the referendum



                                                 9
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 10 of 14 PAGEID #: 1927




 has been conducted, we may examine the motivation of the electorate in order to determine

 whether a city has acted out of racially discriminatory motives.”). In response, Intervenors argue

 that the discriminatory comments of a few cannot be imputed on all voters. See id. (“A city cannot

 be found to have intended to discriminate unless it can be shown that racial considerations were a

 motivating factor among a significant percentage of those who were responsible for the city’s

 conduct.”). But again, this argument goes to the merits of Plaintiffs’ claim and would be premature

 to resolve without adequate discovery exploring whether this racial animus was widespread.

 Accordingly, Count Two of Plaintiffs’ Complaint survives dismissal.

                 3. Plaintiffs’ Request for a Declaratory Judgment (Count Three)

        Finally, in Count Three of the Complaint, Plaintiffs request a Declaratory Judgment stating:

 (1) that re-zoning Plaintiffs’ property from a Rural Residential property to a Planned Residential

 District and approving Plaintiffs’ development plan is constitutional, reasonable, and substantially

 related to public health, safety, morals, and general welfare; and (2) that subjecting Plaintiffs’

 property to a Rural Residential zoning classification is unconstitutional, unreasonable, and/or not

 substantially related to the public health, safety, morals, or general welfare. Intervenors move for

 the dismissal of this request, arguing that it would be inappropriate for the Court to reach these

 constitutional issues.

        28 U.S.C. § 2201(a) provides that in “a case of actual controversy within its jurisdiction”

 a federal court “may declare the rights and other legal relations of any interested party seeking

 such declaration[.]” The Sixth Circuit has set forth general principles regarding whether a

 declaratory ruling is appropriate: (1) when the judgment will serve a useful purpose in clarifying

 and settling the legal relations in issue; and (2) when it will terminate and afford relief from the




                                                 10
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 11 of 14 PAGEID #: 1928




 uncertainty, insecurity, and controversy giving rise to the proceeding. Grand Trunk Western R.R.

 Co. v. Consolidated Rail Corp., 746 F.2d 323, 326 (6th Cir. 1984).

        Here, the Court finds that Plaintiffs’ request for a Declaratory Judgment is inappropriate.

 With respect to Plaintiffs’ first request -- a declaration that re-zoning their property to a Planned

 Residential Development is constitutional -- this is not an issue that is actually in dispute. The

 question in this case is not whether it would be constitutionally permissible to re-zone Plaintiffs’

 property to a Planned Residential Development; rather, the pertinent question is whether the

 referendum voters violated Plaintiffs’ Fourteenth Amendment Equal Protection rights by

 preventing this from occurring.

        Regarding Plaintiffs’ second request -- a declaration that subjecting Plaintiffs’ property to

 a Rural Residential zoning classification is unconstitutional -- there is an alternative remedy

 available that is better and more effective: Granting the Joint Motion for Approval of Consent

 Decree, which would re-zone Plaintiffs’ property to a Planned Residential Development. See id.

 (“Courts deny declaratory relief if an alternative remedy is better or more effective.”).

 Accordingly, Count Three of Plaintiffs’ Complaint is DISMISSED.

               C. Whether the Proposed Consent Decree is Fair and Reasonable

        Having found that Plaintiffs’ Complaint states at least one claim upon which relief can be

 granted, the Joint Motion for Approval of Consent Decree is now ripe for review. Pursuant to

 O.R.C. § 505.07, the Ohio General Assembly expressly authorized townships to settle court actions

 by a consent decree or court-approved settlement agreement -- notwithstanding a voter referendum

 -- which may include an agreement to re-zone the property involved in the action and the approval

 of a development plan:

        Notwithstanding any contrary provision in another section of the Revised Code,
        section 519.12 of the Revised Code, or any vote of the electors on a petition for zoning

                                                  11
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 12 of 14 PAGEID #: 1929




        referendum, a township may settle any court action by a consent decree or court-approved
        settlement agreement which may include an agreement to rezone any property involved in
        the action as provided in the decree or court-approved settlement agreement without
        following the procedures in section 519.12 of the Revised Code and also may include
        township approval of a development plan for any property involved in the action as
        provided in the decree or court-approved settlement agreement, provided that the court
        makes specific findings of fact that notice has been properly made pursuant to this section
        and the consent decree or court-approved settlement agreement is fair and reasonable.

        If the subject of the consent decree or court-approved settlement agreement involves a
        zoning issue subject to referendum under section 519.12 of the Revised Code, the board of
        township trustees shall publish notice of their intent to meet and consider and take action
        on the decree or court-approved settlement agreement and the date and time of the meeting
        in a newspaper of general circulation in the township at least fifteen days before the
        meeting. The board shall permit members of the public to express their objections to the
        consent decree or court-approved settlement agreement at the meeting. Copies of the
        proposed consent decree or court-approved settlement agreement shall be available to the
        public at the township fiscal officer's office during normal business hours.

        At least ten days prior to the submission of a proposed consent decree or settlement
        agreement to the court for its review and consideration, the plaintiff in the action involving
        the consent decree or settlement agreement shall publish a notice that shall include the
        caption of the case, the case number, and the court in which the consent decree or settlement
        agreement will be filed, the intention of the parties in the action to file a consent decree or
        settlement agreement, and, when applicable, a description of the real property involved and
        the proposed change in zoning or permitted use, in a newspaper of general circulation in
        the township.

 O.R.C. § 505.07.

        Based on the above language, the Court must make the following factual findings before

 approving the Proposed Consent Decree:

        1) The Board of Trustees published sufficient notice of its intent to meet, consider, and
           take action on the Consent Decree at least fifteen days before the meeting;

        2) Plaintiffs published sufficient notice at least ten days prior to the submission of the
           Consent Decree for this Court’s review and consideration; and

        3) The Consent Decree is fair and reasonable.

 See id. Each of these conditions have been satisfied here.




                                                  12
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 13 of 14 PAGEID #: 1930




        First, the Genoa Township Board of Trustees published notice in the Delaware Gazette of

 their December 16, 2019 Special Meeting to Consider the Proposed Consent Decree at least fifteen

 days before this meeting. See Doc. 38-4 (Notice of Special Meeting -- November 23, 2019). At

 this meeting, members of the public were permitted to express their objections to the Proposed

 Consent Decree. See Doc. 38-3 (Genoa Township Special Meeting Transcript -- December 16,

 2019). Second, Plaintiffs published notice in the Delaware Gazette of the intention of the parties

 to file a Proposed Consent Decree with this Court at least ten days before doing so on January 17,

 2020. See Doc. 38-18 (Notice of Intent to Submit Proposed Consent Decree -- January 3, 2020).

 This notice included a description of the property and the proposed zoning change. See id. Finally,

 the Court finds that the Proposed Consent Decree is fair and reasonable. The Proposed Consent

 Decree would re-zone Plaintiffs’ property to a Planned Residential Development and approve their

 final development plan, while also avoiding the cost of engaging in lengthy discovery, motion

 practice, and potentially trial. Moreover, each party was represented by counsel who attest that

 the agreement is fair and reasonable and was the result of mediation and arm’s-length settlement

 discussions. See Hainey v. Parrott, 617 F. Supp. 2d 668, 675 (S.D. Ohio 2007) (finding the opinion

 of counsel that “the proposed settlement is fair, reasonable, and adequate is entitled to considerable

 weight”). Accordingly, the Court GRANTS the Joint Motion for Approval of Consent Decree.

                                         V. CONCLUSION

        For the reasons stated herein, the Court GRANTS IN PART and DENIES IN PART

 Intervenors’ Motion to Dismiss [#52]. Counts One and Three of the Complaint are hereby

 DISMISSED. Additionally, the Court GRANTS the Joint Motion for Approval of Consent

 Decree [#38]. Finally, the Court DENIES Plaintiffs’ Motion for Leave to File a Sur-Reply to the

 Motion to Dismiss [#59] as MOOT. This case is now resolved in its entirety pursuant to the



                                                  13
Case: 2:18-cv-01805-ALM-EPD Doc #: 62 Filed: 08/24/20 Page: 14 of 14 PAGEID #: 1931




 approved Consent Decree. The Court, however, will retain jurisdiction of this action for purposes

 of monitoring compliance with the Consent Decree and entry of further Orders as may be necessary

 or appropriate.

        IT IS SO ORDERED.

                                                                                   __
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

 DATED: August 24, 2020




                                                14
